Burch, J.
(dissenting): My interpretation of the provision of the policy is this: The amount to be paid in case of injury or sickness may be reduced in two ways:
First, when the insured in fact changes his occupation to one more hazardous. In that event the benefit in case of injury or sickness is ipso facto reduced to the proportionate amount the premium would purchase according to classification of risk. That is fair and just and reasonable.
Second, amount of benefit is reduced when the insured, without changing his occupation to a more hazardous one, engages in some activity pertaining to a more hazardous occupation, and is injured or becomes sick. In that event, the benefit is reduced to the proportionate amount the premium would purchase according to classification of risk. That is fair and just and reasonable.
If the insured, without changing occupation, engages in some more hazardous activity, the benefit is not reduced if injury or sickness occur, not in connection with the more hazardous activity, but in connection with ordinary duties about the insured’s residence, or recreation. That is fair and just and reasonable.
By relating the exception to the provision next to it, ambiguity is avoided.